Citation Nr: 1615012	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  05-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for allergic rhinitis.

2.  Entitlement to service connection for inguinal hernia.

3.  Entitlement to service connection for low back strain.


REPRESENTATION

Veteran represented by:	Virginia A Girard Brady, esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1974 and from June 1976 to February 1981.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from May 2004 and November 2008 rating decisions.

The May 2004 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) denied service connection for posttraumatic stress disorder (PTSD), low back strain, allergic rhinitis, and gout of the lower extremity.  Jurisdiction was subsequently returned to the Waco, Texas VA RO.  The Veteran filed a notice of disagreement (NOD) in December 2004.  

In June 2005, the Waco RO granted service connection for allergic rhinitis, assigning a noncompensable (0 percent) rating effective October 23, 2003.  This was a full grant of the benefits sought and that issue is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Also in June 2005, the Waco RO issued a statement of the case (SOC) on the remaining issues of service connection for PTSD, low back strain, and gout.  The Veteran perfected his appeal on these three issues with a July 2005 VA Form 9.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2008.  This hearing addressed the issues of service connection for PTSD, low back strain, and gout.  A transcript of the hearing is associated with the claims file.

In a June 2009 decision, the Board denied the Veteran's claims of service connection for lumbosacral strain and gout.  The issue of service connection for PTSD was remanded for further development.  He appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In December 2009, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (JMR) on the issue of low back strain only.  In a January 2010 Order, the Court granted the motion, vacated the June 2009 Board decision insofar as it dealt with the low back issue, and remanded the case to the Board for further appellate review.

In June 2015 the Waco RO granted service connection for PTSD, assigning a 50 percent rating effective October 23, 2003, a 100 percent rating based on surgical or other treatment necessitating convalescence effective April 14, 2014, and a 50 percent rating effective June 1, 2014.  This was a full grant of the benefits sought and that issue of service connection is no longer in appellate status.  See AB, 6 Vet. App. 35, 39.  

In August 2015, the Veteran submitted a NOD with the initial disability rating assigned for his PTSD.  He was issued a SOC in March 2016.  However, he has not yet submitted a substantive appeal for this matter and it has not been certified.  Therefore, it is not on appeal to the Board.  See 38 C.F.R. § 20.200 (2015).  

The November 2008 rating decision of the Waco RO continued the noncompensable (0 percent) rating for allergic rhinitis and denied service connection for inguinal hernia.  The Veteran filed a NOD in January 2009.  In June 2009 the RO issued a SOC on these issues.  The Veteran perfected his appeal on these issues with a June 2009 VA Form 9.

In September 2010, the Board remanded the issues of an increased rating for allergic rhinitis and service connection for low back strain and inguinal hernia for further development.

The issues of service connection for inguinal hernia and low back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's nasal passages are both at least 50 percent blocked, but no polyps are present.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not more, for allergic rhinitis are met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim. See November 2011 and August 2012 letters.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic claims file, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2008 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's September 2010 remand, VA associated additional VA treatment records with the claims folder and asked the Veteran to identify any private treatment providers.  Additionally, VA provided the Veteran with a medical examination in February 2013.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the September 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran had a September 2008 hearing on other issues not herein decided.  With regard to the claim for an increased rating for allergic rhinitis, however, the Veteran expressly declined a hearing in his June 2009 VA Form 9.  Thus, discussion of the September 2008 hearing's compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not warranted at this time.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating - Allergic Rhinitis

The Veteran is seeking a compensable rating for allergic rhinitis.  He is currently rated 0 percent under DC 6522.  He filed his current increased rating claim in September 2008.

Under Diagnostic Code 6522, allergic rhinitis with no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6522.  A 30 percent evaluation is assigned when polyps are present.  Id.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In his September 2008 claim, the Veteran reported worsening symptoms in that his allergic rhinitis now required prescription medication.

An October 2008 private doctor's evaluation noted interference of breathing through nose and pus discharge.  He treated this condition with nasal spray and Trazodone to help him sleep.  The side effect of this medication was lingering drowsiness.  He had intermittent headaches secondary to allergic rhinitis.  No polyps were present.

A February 2009 VA treatment record notes no significant sinus tenderness, but nasal passages did seem narrowed.

An April 2009 VA treatment record notes continued significant nasal congestion, which bothered the Veteran mostly at night and was not limited to just one side of the nose.  He snored significantly and at times would wake up gasping for air.

In his July 2009 VA Form 9, the Veteran reported that he had at least a 50 percent blockage in his nasal passage.

A September 2009 VA treatment record notes the Veteran's reports of episodes of gasping for air at night, noting that this was likely due to PTSD, but chronic sinusitis could play a role.

An October 2009 VA treatment record notes chronic rhinitis with airway obstruction, shortness of breath, and paroxysmal nocturnal dyspnea.

In a January 2010 statement, the Veteran reported symptoms of congestion, itchy and runny nose, sneezing and shortness of breath, constant chest and throat congestion, swelling inside his nose, itchy and watery eyes, and blurred vision.  He also reported flare-ups mostly at night approximately twice per week where he would have trouble breathing at night and wake-up feeling like he was suffocating.  These symptoms caused fatigue and inability to concentrate.

The December 2013 VA examiner found currently stable allergic rhinitis with each nasal passage about 50 percent obstructed by his enlarged turbinates and septal hyperemia.  He still breathed clearly, and there were no visible polyps.  He did not require daily antihistamines.  His only regular medication was nasal spray.  This examiner found that the Veteran's allergic rhinitis did not impact his ability to work.

In this case, the record shows both nasal passages are 50 percent or more blocked, which is sufficient to warrant a 10 percent rating under DC 6522.  38 C.F.R. § 4.97.  In order to warrant the next higher rating, polyps must be present.  See 38 C.F.R. § 4.97, DC 6522.  The record shows no evidence of polyps.  Thus, a rating of 10 percent, but not more, under DC 6522 for allergic rhinitis is warranted.

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the Veteran's reports of waking up gasping for air, which is not a symptom directly addressed by the rating criteria.  This symptom has also been associated with his service connected PTSD.  To the extent that it is associated with his allergic rhinitis, it is essentially another example of difficulty breathing, which is contemplated in the current 10 percent rating for obstructed nasal passages and in that way the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Moreover, the rating criteria provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Furthermore, even with this additional symptom, the Veteran's disability picture does not exhibit marked interference with employment and frequent periods of hospitalization that would require referral for extra-schedular considerations.  Thun, 22 Vet. App. at 115-116.  Indeed, no hospitalizations for this disability have been shown and, despite the Veteran's assertions, it has not been found to markedly impact his employment.  The Veteran has reported some drowsiness as a side effect of his medications, which he feels affects his ability to work, but the medical evidence of record does not show significant occupational impairment.  Consequently, the schedular evaluation is adequate, and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the record does not show that this disability has rendered the Veteran unemployable.  While the Veteran has argued some interference with his work due to rhinitis symptoms, he has not argued that this disability has rendered him unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).  This finding does not prevent a claim for TDIU that may arise in the adjudication of the additional disabilities currently on appeal.




ORDER

A rating of 10 percent, but not more, for allergic rhinitis is granted.


REMAND

In providing a negative opinion on the issue of service connection for inguinal hernia, the December 2013 VA examiner did not address the Veteran's counsel's argument that additional hernia injury was incurred as a result of the in-service sexual assault that provided the basis for his PTSD claim.  This argument does not appear to have been relayed to the examiner at that time.  Additionally, the examiner did not specifically address the August 1976 record of recurring epididymitis in determining that there was no evidence of aggravation in service.  Thus, an addendum opinion is necessary to properly address these concerns.  

Likewise, in providing a negative opinion on the issue of service connection for low back strain, the December 2013 VA examiner relied at least in part on the lack of documented back complaints between the Veteran's military service and 2004, despite noting the Veteran's reports of recurrent low back pain during this period.  The examiner did not provide reasoning for his rejection of the Veteran's lay evidence beyond the lack of contemporaneous medical documentation.  As such, an addendum opinion that contemplates this lay evidence or provides reasoning for why it is rejected is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the examiner who conducted the December 2013 VA hernia examination or, if he in unavailable, to another suitably qualified examiner to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should offer an opinion as to whether the Veteran's inguinal hernia was at least as likely as not (probability of 50 percent or more) caused or aggravated by his service, particularly by his in-service sexual assault.

If the examiner chooses to reject lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

2.  Forward the claims file, including a copy of this remand, to the examiner who conducted the December 2013 VA back examination or, if he in unavailable, to another suitably qualified examiner to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should offer an opinion as to whether the Veteran's current low back condition at least as likely as not (probability of 50 percent or more) had its onset in service or was otherwise caused or aggravated by his service.

If the examiner chooses to reject lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


